1. While no motion has been made to dismiss the writ of error, although counsel for the defendant in error argues in his brief that such should be done, yet "where it appears that this court is without jurisdiction to entertain the bill of exceptions, it can not properly do otherwise than to dismiss the writ of error upon its own motion." Etheridge v.  Henderson, 188 Ga. 189 (2) (3 S.E.2d 674). *Page 345 
2. It appearing from the record that judgment was rendered for temporary alimony after the defendant's demurrer had been overruled, and the only assignment of error in the bill of exceptions being on exceptions pendente lite to the overruling of such demurrer — which in such circumstances is reviewable only after the termination of the case and where error is also assigned on the final judgment — the writ of error must be dismissed. Durrence v. Waters, 140 Ga. 762 (1) (70 S.E. 841); Smith v. Barksdale, 199 Ga. 723
(35 S.E.2d 149); Kronstadt v. Ray, 201 Ga. 312
(39 S.E.2d 664).
Writ of error dismissed. All the Justices concur, except Bell, J., absent on account of illness.
                      No. 16365. OCTOBER 11, 1948.